UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended May 31, 2014 Commission File No.333-190265 MASCOTA RESOURCES CORP. (exact name of registrant as specified in its charter) Nevada 36-4752858 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 29409 232nd Ave. SE Black Diamond, WA 98010 (Address of principal executive offices)(zip code) Registrant’s telephone number, including area code –(206) 818-4799 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes£No£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes­£ NoT Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes­­T No£ As of October 21, 2015, the Company had3,100,000shares of common stock outstanding. 1 Table of Contents TABLE OF CONTENTS Part I. Financial Information 3 Item 1.Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets – As of May 31, 2014 (unaudited) and November 30, 2013 3 Condensed Consolidated Statements of Operations – for the threeand six month periods ended May 31, 2014 and 2013 (unaudited) 4 Condensed Consolidated Statement of Changes Stockholders’ Deficit – for period from November 30, 2012 to May 31, 2014 5 Condensed Consolidated Statements of Cash Flows – for the six month periods ended May 31, 2014 and 2013 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3.Quantitative and Qualitative Disclosures About Market Risk 19 Item 4.Controls and Procedures 19 Part II. Other Information 21 Item 1.Legal Proceedings 21 Item 2.Risk Factors 21 Item 3.Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 4.Defaults upon Senior Securities 22 Item 5.Mine Safety Disclosures Other Information 22 Item 6.Exhibits 22 Signatures 23 2 Table of Contents PART I. FINANCIAL INFORMATION Item 1.Financial Statements MASCOTA RESOURCES CORP. (An Exploration Stage Company) CONDENSED CONSOLIDATED BALANCE SHEET (Stated in US Dollars) May 31, Novermber 30, (Unaudited) ASSETS Current Assets Cash $ $ Prepaid Expenses - Total Current Assets Investment in Mining Rights - Note 4 Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT LIABILITIES Current Liabilities Accounts Payable $ $ Accrued Interest, Related Parties - Notes 5 and 7 Note Payable, Related Parties - Note 5 and 7 Total Current Liabilities Total Liabilites STOCKHOLDERS' DEFICIT Preferred Stock, $0.01 par value, 10,000,000 shares authorized, none issued or outstanding - - Common Stock, $0.001 par value, 90,000,000shares authorized, 3,100,000 and 2,000,000 shares issued and outstanding, as of May 31, 2014 (unauidted) and November 30, 2013, respectively Additional paid in capital Deficit accumulated during exploration stage ) ) Total Stockholders' Defcit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these condensed consolidated unudited financial statements 3 Table of Contents MASCOTA RESOURCES CORP. (An Exploration Stage Company) Condensed Conolidated Statements of Operations (Stated in US Dollars) (Unaudited) Three Months Ended Six Months Ended May 31, May 31, Revenue $
